        Case 3:20-cv-01302-VC Document 60 Filed 11/13/20 Page 1 of 3




 1
     Kirk. J. Anderson (SBN 289043)
     kanderson@budolaw.com
 2   BUDO LAW P.C.
     5610 Ward Rd., Suite #300
 3
     Arvada, CO 80002
 4   (720) 225-9440 (Phone)
     (720) 225-9331 (Fax)
 5

 6   Isaac Rabicoff
     (Pro hac vice admission pending)
 7
     RABICOFF LAW LLC
 8   73 W Monroe St
     Chicago, IL 60603
 9   773-669-4590
10   isaac@rabilaw.com

11   Attorneys for Plaintiff
12
     Cedar Lane Technologies Inc.
13
                   IN THE UNITED STATES DISTRICT COURT
14               FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
                          SAN FRANCISCO DIVISION

16
      Cedar Lane Technologies Inc.,
17
                        Plaintiff,                Case No. 3:20-cv-01302-VC
18
                                                  Patent Case
19
                        v.
20
                                           PLAINTIFF’S RESPONSE TO
21                                         NOVEMBER 12, 2020 OSC ORDER
      Blackmagic Design Inc.,              AND MOTION FOR LEAVE TO
22
                                           SUPPLEMENT ORIGINAL
                         Defendant.
23                                         DECLARATION
24

25

26

27

28
                                              1

                      RESPONSE TO COURT’S NOVEMBER 12, 2020 ORDER
        Case 3:20-cv-01302-VC Document 60 Filed 11/13/20 Page 2 of 3




 1
           This Court entered an order on November 12, 2020, requesting that Plaintiff’s

 2   counsel Isaac Rabicoff submit an updated appearance chart listing the local counsel
 3
     that appeared in each case. This updated chart is provided as an attachment to the
 4
     Rabicoff Declaration, which confirms its accuracy, and is collectively attached hereto
 5

 6   as Exhibit A.
 7
           Additionally, Plaintiff’s counsel Isaac Rabicoff respectfully moves this Court
 8
     for leave to supplement his Original Declaration, in light of issues raised with
 9

10   respect to his attempted attendance of the October 1 Motion hearing. Connecting to

11   this Court’s zoom hearing on November 12 provided helpful context regarding this
12
     attempted attendance of the October 1 Motion Hearing. The proposed supplemental
13
     declaration is attached hereto as Exhibit B.
14

15
     Dated: November 13, 2020               Respectfully submitted,
16

17                                           /S/ KIRK J. ANDERSON
     Isaac Rabicoff                          KIRK. J. ANDERSON (SBN 289043)
18
     (Pro hac vice admission pending)        KANDERSON@BUDOLAW.COM
19   RABICOFF LAW LLC                        BUDO LAW P.C.
     73 W Monroe St                          5610 WARD RD., SUITE #300
20   Chicago, IL 60603                       ARVADA, CO 80002
21   773-669-4590                            (720) 225-9440 (PHONE)
     isaac@rabilaw.com                       (720) 225-9331 (FAX)
22

23
                                            Counsel for Plaintiff
                                            Cedar Lane Technologies Inc.
24

25

26

27

28
                                                2

                       RESPONSE TO COURT’S NOVEMBER 12, 2020 ORDER
        Case 3:20-cv-01302-VC Document 60 Filed 11/13/20 Page 3 of 3




 1                               CERTIFICATE OF SERVICE
 2               The undersigned hereby certifies that a true and correct copy of the
 3   foregoing document has been served on November 13, 2020, to all counsel of record
 4   who are deemed to have consented to electronic service via the Court’s CM/ECF
 5   system.
 6
                                                  /s/Kirk J. Anderson
                                                  Kirk J. Anderson
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3

                     RESPONSE TO COURT’S NOVEMBER 12, 2020 ORDER
